PORT, J.,
concurring.
With reference to the third assignment of error I would point out by way of further explanation only that the trial court stated:
“Now, as I understand where we are, the facts are that the Grand Jury heard and considered the testimony of the witness listed at the foot of the indictment at one session and thereafter returned an indictment that was superseded by the indictment that is presently outstanding and on which we were to go to trial today; that for one reason or another the Grand Jury at a later date, composed of the same members that heard the testimony of *361the witness, had occasion to amend or change the indictment ultimately resulting in the present indictment; that in returning the latest indictment, they did not hear over again the testimony of the witness who had testified before them originally and on which testimony they returned the first indictment, and so, I take it, then, the question really is whether under those circumstances it is incumbent upon the State to produce again before the same G-rand Jurors the evidence that they heard originally, and I just assume, but I certainly am not ruling, that the necessity for the further testimony would depend on whether there are facts in the new indictment that the Grand Jury didn’t hear when they heard the testimony initially, and if it’s a change in form only, without the inclusion in the new indictment of facts about which they heard no testimony, then they would have to hear additional testimony or perhaps rehear the first testimony.
“There’s an additional question as to whether you can go behind the indictment itself and whether the presumption of official regularity would be such to carry this matter in any event, but like I say, I am just really inviting argument.
“ME. LASSWELL: That states the issue very clearly.
“THE COUET: I am prepared to rule that the law does not require a useless act and unless the evidence before the Grand Jury is to a panel different in its composition than the members of the G-rand Jury that heard the testimony initially, that it would be not certainly contemplated by the law that the witness would have to parrot his testimony all over again to the same people that heard it the first time. Absent some showing that the comparison of the two indictments would be that the evidence in the — or before the first Grand Jury was substantially different — had to be substantially different than the evidence before the second Grand *362Jury — and this yon could see by comparing the two indictments to see if they are all that different— if that doesn’t show on its face, then I think the presumption of regularity would apply and the law would hot require the reproduction of evidence they have already heard, so the motion is denied.”
I agree with the views there expressed.